DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites “A process for achieving near-zero emissions of tannery effluent , the process comprising the step of recycling an effluent in a soaking procedure, wherein said recycling of said soaking procedure effluent comprises: (a) collecting said soaking procedure effluent from a soaking drum into a collection container; (b) filtering solid wastes out of said soaking procedure effluent; and (c ) returning said remaining said soaking procedure effluent , without further chemical treatment to substantially remediate said soaking procedure effluent, to said soaking drum”.  
Young(3950131) teaches a procedure for treating effluents of a chrome tanning step including draining spent chrome liquor to a sump and then to a suitable screening device for removal of particles of hide pieces, and the screened effluent falling into a small clarifier.  However Young is silent as to a process for achieving near-zero emissions of tannery effluent , the process comprising the step of recycling an effluent in a soaking procedure, wherein said recycling of said soaking procedure effluent comprises: (a) collecting said soaking procedure effluent from a soaking drum into a collection container; (b) filtering solid wastes out of said soaking procedure effluent; and (c ) returning said remaining said soaking procedure effluent , without further chemical 
Claim 8 recites “A process for achieving near-zero emissions of tannery effluent , the process comprising the step of recycling an effluent in re-liming procedure, wherein said recycling of said re-liming procedure effluent comprises: (a) collecting said re-liming procedure effluent from a re-liming drum into a collection container; (b) filtering solid wastes out of said re-liming procedure effluent; and (c ) returning said remaining re-liming procedure effluent , without further chemical treatment to substantially remediate said re-liming procedure effluent, to said re-liming drum”.  
Young(3950131) teaches a procedure for treating effluents of a chrome tanning step including draining spent chrome liquor to a sump and then to a suitable screening device for removal of particles of hide pieces, and the screened effluent falling into a small clarifier.  However Young is silent as to a process for achieving near-zero emissions of tannery effluent , the process comprising the step of recycling an effluent in re-liming procedure, wherein said recycling of said re-liming procedure effluent comprises: (a) collecting said re-liming procedure effluent from a re-liming drum into a collection container; (b) filtering solid wastes out of said re-liming procedure effluent; and (c ) returning said remaining re-liming procedure effluent , without further chemical treatment to substantially remediate said re-liming procedure effluent, to said re-liming drum.  Claims 9-14 depend on claim 8 and hence are also allowed.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159.  The examiner can normally be reached on Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
January 20,2021